Case 8-19-08155-ast   Doc 2-4   Filed 12/17/19   Entered 12/17/19 10:44:09




    EXHIBIT C
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


                                  SETTLEMENT AGREEMENT

                                                            ovember 20, 2019 is between
(A) the following landlord entities: 292 Main Street, LLC; 6060 Armor Road, LLC; 2178 N.
Fifth Street, LLC; 101 Creekside Drive, LLC; 4540 Lincoln Drive, LLC; and 26 Cass Street,




Aurora Park, Orchard Brooke, Gasport, Three Rivers, and Westfield collectively referred to


incorporated into the next interim debtor-in-possession financing and cash collateral order and
filed with the United States Bankruptcy Court for the Eastern District of New York (the
                      in connection with the hearing on November 20, 2019.

Section 1. Sale and Marketing Process

1.     The Debtors will hire Senior Living Investment Brokerage on or about November 21,
2019 to run a marketing and sale process in order to locate a replacement operator for the


2.      The Debtors will file a motion to sell substantially all of the assets of the Operating
Debtors as a going concern pursuant to section 363 of the Bankruptcy Code, which motion and
the bidding procedures shall be in a form and substance reasonably acceptable to the Landlord


                                                                                    the Landlord

contain, among other things, the following provisions (i) a sale and marketing process that
permits bids on and sale of (a) all or less than all of t                                and (b) all, less
                                                                                      a timeline for the
                                                          such that entry of a final 363 sale order for
each of the Operating Debtors other than with respect to the Receivables             Operating Asset
                                                                                             Operating
Asset Sale Order cannot be extended without the prior consent of the Consultation Parties, and
all other dates and deadlines in the bidding procedures
other than the Receivables and any extension or modification thereof will be subject to the
                                            nreasonably withheld); (iii) a timeline for the sale of the
Receivables such that entry of a final 363 sale order for such Receivables (to the extent the
Debtors elect to accept a bid for the Receivables) for the receivables is entered on or before
February 28, 2020; (iv) all bids will be shared with the Consultation Parties when received, and
the Consultation Parties shall have consultation rights in connection with the evaluation of what




18473293.5
233620-10001
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


bids constitute qualified bids and determination of the successful bidder (if any), (v) with respect
to any or all of the facilities, a bid of $1 from the Landlord Group or an affiliate, to the extent
actually formally submitted, shall be deemed a qualified bid for any assets subject to such bid
other than any Receivables (and not for any Receivables) and the Landlord Group (or their
affiliate) shall be
                     provided that if a Landlord Group Qualifying Bid is the successful bid for any
facility (a) the Landlord Group must pay applicable cure costs relating to any leases or executory
contracts for which it seeks assumption and assignment and (b) the operations transfer agreement
and all other effectuating sale documents will be assignable by the Landlord Group, (vi) a
proposed form of operations transfer agreement for the facilities reasonably acceptable to the
                                               ii) a procedure for signing up a stalking horse bidder
after entry of the bid procedures order. The motion seeking approval of the bid procedures will
be filed so as to be heard by the Bankruptcy Court no later than December 9, 2019.
Notwithstanding anything in this Agreement to the contrary, the Debtors may at any time, and in
consultation with the Consultation Parties, suspend or terminate the public marketing and sale
process in favor of a private sale transaction as contemplated by paragraph 14 of this Agreement.
For the avoidance of doubt, while the Debtors will offer the Receivables for sale in connection
with the bid procedures contemplated herein, the Debtors are under no obligation to accept any
bid for, or to sell, any portion of the Receivables pursuant to such procedures or otherwise.

3.     The Form OTA will contain reasonable benchmarks to be agreed upon by the Landlord
Group and the Debtors, in consultation with Mr. Sherman, specifying (a) the date by which the
applicable new operator shall be required to have submitted its CHOW application to the State of


timeframes within which such new operator will be required to respond to any requests for
additional information by the State of New York and HUD, and (c) the outside date for closing.
The Form OTA will require that, in the event the new operator for an applicable Operating
Debtor facility does not timely satisfy such benchmarks within its control, such new operator
will be required to pay a reasonable extension fee (in an amount to be agreed upon and specified
                                                                                           o pay
such extension fee will constitute a breach. Israel Sherman reserves the right to request

or services by him resulting from any benchmark which is not timely met or delay in the CHOW

independent advisor shall have the discretion to provide any such compensation requested, which
request shall be made by application to the Bankruptcy Court and subject to Bankruptcy Court
approval. The Landlord Group and the Committee reserve all rights in connection with any such
request, including the right to object thereto.

4.      The proposed bid procedures will require standard terms, including submission of a copy
of the operations transfer agreement marked against the Form OTA, payment of cure amounts no
later than thirty (30) days after entry of the Sale Order, including all prepetition and post-petition
amounts due and owing (including without limitation curing any mechanics lien filed against any
                                                                            , and submission of
information by prospective buyers to indicate that they (a) have the wherewithal and/or ability to



                                                  2
18473293.5
233620-10001
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


close and obtain requisite regulatory and other governmental approvals, and (b) can provide
adequate assurance of future performance of the lease obligations, including all such obligations
during the CHOW Process as provided in paragraph 13 hereof. The bid procedures will not
contain any term or provision inconsistent with this Agreement.

5.       Any bidder making a bid on any of the assets (including any potential stalking horse
bidder) must, to be deemed a qualified bidder, (a) disclose any agreement reached with any third
party, including the Landlord Group, relating to the bid or the continued operation of the
facilities, and (b) disclose all persons or entities participating in such bid. For the avoidance of
doubt, (a) the Landlord Group shall retain absolute discretion regarding its decision to agree to
lease incentives or modifications, including without limitation with respect to any bid that (i)

include the pro rata share of Percentage Rent (as defined in that certain Omnibus Third
                                        Third Amendment , and (b) the Debtors shall not contest
their obligations under any of the leases (including amendments or modifications). The Debtors

properties without the written consent of the Landlord Group. The Landlord Group will disclose
within one day of the bid deadline any agreements reached with any actual bidder regarding
lease incentives or modifications.

6.       In the event of termination of the OTA (as defined below) as to any facility for any
reason, including without limitation due to the failure to satisfy any condition to closing
pertaining to licensure and CON approval, any Landlord Group Qualifying Bid for such facility
shall be substituted in place of the successful bidder for such facility, subject to the rights of any
approved backup bidder under the Sale Order; and provided that if no such backup bidder exists
at the time of termination, the Debtors shall have the right to re-market the facility for a period of
30 days (or such longer period as the Landlord Group and the Debtors may reasonably agree),
during which time the Debtors will pay rent to the Landlord Group in respect of the applicable
lease.

7.     Upon the filing of the sale procedures motion, the Landlord Group will withdraw its
motion to appoint a chapter 11 trustee [Docket No. 69] and dismiss with prejudice its adversary
proceeding (Adv. Proc. No. 19-08121). The Landlord Group will not file another motion to
appoint a trustee absent a material breach by the Debtors of this Agreement. The Landlord
Group will consent to entry of a final DIP order approving the full borrowing under the proposed
DIP agreement, a good faith finding for the DIP agreement and ABS DIP LLC with respect to
the DIP loan in the final DIP order, as well as the payment of reasonable first day relief.
Discovery between the Debtors, ABS DIP LLC, and Mr. Sherman, and the Landlord Group shall
be suspended between the time of the execution of this Agreement and the withdrawal of the

and the various items relating to the adversary proceeding will be canceled. The Landlord Group

filed before the date of execution of this Agreement.

8.      Prior to the Debtors seeking Bankruptcy Court approval of any proposed stalking horse
bid, they will disclose to the Consultation Parties the terms of any proposed stalking horse bid.



                                                  3
18473293.5
233620-10001
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


The Landlord Group shall have the right of first refusal to match any stalking horse bid for any
or all of the facilities; provided that in the event of any matching by the Landlord Group, the
proposed stalking horse shall have the ability to increase or improve the proposed stalking horse
bid through cash payments, assumption of liabilities or any other consideration, until such time
as the Landlord Group elects no longer to match. In the event the proposed stalking horse bidder
declines to increase or improve its bid after the invocation of the right of first refusal by the
Landlord Group, the Landlord Group shall be named the stalking horse bidder. Unless consented
to by the Landlord Group, the DIP lender may not assign (other than to Israel Sherman or an
entity as to which Israel Sherman holds management control and in which he holds an interest
exceeding 50%) any right to credit bid pursuant to section 363(k) of the Bankruptcy Code for


9.      If no qualifying bid is received for any of the Operating Debtor facilities, including a
Landlord Group Qualifying Bid, the Debtors shall notify the Consultation Parties at least three
(3) business days before submitting any plan of closure to the DOH.

10.     The Debtors shall submit a proposed order to the Bankruptcy Court approving rejection
of the Orchard Park lease effective as the date of surrender of the premises that specifically

constitute a single, integrated transaction is not waived and is preserved, and the Debto
to argue the opposite is preserved as well. The Debtors agree to termination of the Orchard Park
lease and turnover the Orchard Park facility to the Landlord Group within 1 business day of entry
of the order approving rejection of the lease (or such other time agreed to by the Landlord Group
and the Debtors).

11.      The Debtors shall submit a proposed order to the Bankruptcy Court approving the

sentence authoriz


12.    The Debtors will provide the Landlord Group and its professionals with access to the
                                                    s and operations within five (5) calendar
days of any request by the Landlord Group or its professionals.

13.     The Debtors represent that none of the Operating Debtors have taken steps towards
closure, including, without limitation, the filing of a plan or application of closure. Until the
entry of any applicable Sale Order (and subject to the terms of this Agreement), the Operating
Debtors (a) will continue to operate all of their facilities and maintain all licenses (including
operating certificates and Medicare numbers) in the ordinary course of business, (b) will not
enter into any material contracts, incur any material obligations, or enter into any insider
transactions outside the ordinary course of business (other than as may be permitted in the bid
procedures order), and (c) will not file any plans of closure with the DOH or take any other steps
towards closure. Further, upon entry of any sale order approving the sale of any of the Operating

maintain all licenses (including operating certificates and Medicare numbers) in the ordinary
course of business, (y) will not enter into any material contracts, incur any material obligations,



                                                 4
18473293.5
233620-10001
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


or enter into any insider transactions outside the ordinary course of business (other than as may
be permitted in the bid procedures order), and (z) will not take any steps toward rejection of the
lease for such facility(ies), until the transfer of such facility(ies) to the new operator(s) thereof,
except for any such facility as to which the applicable OTA (as defined below) has been
terminated prior to transfer; provided that, in accordance with usual practice, such new
operator(s) (including the Landlord Group or any affiliate or assignee thereof, to the extent such
person or entity is the winning bidder) will assume the P&Ls (including all operating expenses)
for the applicable facility(ies), including the payment of rent, during the CHOW Process,
immediately upon the later to occur of the execution date of the applicable OTA or the entry of a
sale order approving such applicable OTA. In the event such new operator(s) fails to make any
payment under the lease(s) when due, and fails to cure such non-
written notice thereof by the Landlord Group or the Debtors, the applicable OTA will be
terminated. The deadline for assumption or rejection of the leases under Section 365(d)(4) of
the Bankruptcy Code will be extended to a date 30 days after the Final OTA Closing Date (as
defined below). Notwithstanding anything to the contrary in this paragraph 13, at all times the
Debtors, in consultation with the Consultation Parties, and subject to approval by the Bankruptcy
Court, shall be entitled to pursue and enter into alternative postpetition financing.

14.     Notwithstanding anything in this Agreement to the contrary, the Debtors will in good
faith consider proposals for (i) a private sale of substantially all assets of the Operating Debtors
other than a sale of the Receivables and (ii) a private sale of the Receivables (any such
                                                                       with the Consultation Parties.
The process of considering one or more Private Transactions will be conducted simultaneously
with the public sale and marketing process contemplated in paragraph 2 of this Agreement. In
the event a Private Transaction is consummated, all terms of this Agreement shall continue in
full force and effect except to the extent of a conflict with this paragraph 14 or any documents
e                                                                    . In the case of a conflict
between any terms of this Agreement not set forth in this paragraph 14, on the one hand, and the
terms of this paragraph 14 and the Private Sale Documents, on the other hand, the terms of this
paragraph 14 and the Private Sale Documents shall control. For the avoidance of doubt, the
Debtors are under no obligation to enter into a Private Transaction as contemplated herein,
including, without limitation, any Private Transaction providing for the sale of any Receivables.

Section 2. Obligations to Pay Post-petition Rent

15.    The Debtors shall pay $300,000 on account of post-petition rent due and owing to the
Landlord Group on November 22, 2019.

16.       Beginning on November 22, 2019, for the month of November 2019, and on the first
business day of each applicable month thereafter, the Debtors will pay to the Landlord Group
(i) full rent on a monthly basis for the Operating Debtors on account of their post-petition rent
obligations, plus (ii) $100,000 per month for unpaid post-petition rent due and owing to the
Landlord Group until entry of a sale order for such facilities; provided, however, such payments
may only be made if the Bankruptcy Court has authorized such use of the D
collateral.




                                                  5
18473293.5
233620-10001
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


performance of their obligations under section 365(d)(3) of the Bankruptcy Code through the
date of the execution of this Agreement. Other than as set forth in the immediately preceding
sentence, and for the avoidance of doubt, nothing in this Agreement shall be construed to
constitute any cap, waiver, or release by the Landlord Group of any claim against the Debtors,
including without limitation claims for unpaid pre- and post-petition rent.

17.     The Debtors represent and warrant that (i) they have sufficient liquidity to satisfy the
foregoing amounts that are payable to the Landlord Group in November 2019 and (ii) to the best
of their knowledge, they will have sufficient liquidity to satisfy their remaining monetary
obligations to the Landlord Group under this Agreement through and including January 15,
2020.

Section 3. Cooperation by Israel Sherman

18.     Madison SNF, LLC (the parent company of the Landlord Group), and Israel Sherman
will enter into a transition services agreement
applicable sale motion, requiring, among other things, Israel Sherman to provide and to cause the
Debtors to provide reasonable assistance and cooperation in order to facilitate the due diligence
and regulatory approval process, including but not limited to, the CHOW Process, any other
applicable New York State or federal licensure/CON/HUD approvals and implementation of
                                                                                               h
the new operators for the facilities.

19.      In connection with the performance of such duties under the TSA, Madison SNF, LLC
shall pay Israel Sherman the sum of $592,500
out-of-pocket expenses or professional fees incurred by Israel Sherman, with fifty percent (50%)
of such fee to be paid in ten equal monthly installments beginning on the first day of the month
following entry of the Sale Order(s) for any or all of the Operating Debtors and the remaining
fifty percent (50%) paid on the date as of which the transfer to the new Bankruptcy Court
approved operator(s) of all of the facilities that are to be sold to a new operator becomes
                                                                      The Debtors must disclose by
certification to the Landlord Group and the Committee whether the Debtors, or any of their
affiliates, members, managers, principals, officers, directors, shareholders, consultants, ultimate
owners, or retained professionals are participants in any manner, directly or indirectly, with any

any of his family members, or any insider, affiliate, consultant, ultimate owner, or retained
professional of the Debtors is the successful bidder for the Operating Debtor facilities, or is
affiliated with the successful bidder, there will be no TSA Fee payable to Israel Sherman in
respect of any facilities for which they are the successful bidder, with the reduction in TSA Fee
being based pro rata on number of beds. Except as set forth in paragraph 3 herein, Israel
Sherman will not seek any increase to the TSA Fee through the bidding procedures or otherwise.

20.      On the Final OTA Closing Date, the Landlord Group, Ira Smedra, Abraham Shonfeld and

                                                                                          one
another from any claims arising from the leases or the operation of the facilities, including all



                                                 6
18473293.5
233620-10001
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY



parties, and all claims asserted in all of the actions set forth on Schedule A annexed hereto. Any
litigation commenced by the Landlord Release Parties, including all of the actions set forth on
Schedule A annexed hereto, against the Sherman Release Parties shall be stayed until the earlier
of (i) the Final OTA Closing Date, or (ii) a breach by Israel Sherman of the TSA, and dismissed
by the Landlord Release Parties (as applicable) with prejudice within ten (10) days following the
Final OTA Closing Date. For the avoidance of doubt, other than the releases provided in this
paragraph 20, all rights of the Landlord Release Parties and the Sherman Release Parties are
expressly preserved. The form of the mutual releases set forth in this paragraph shall be agreed
to on or before the date of filing the bidding procedures motion, with signature pages held in
escrow pending the Final OTA Closing Date.

21.     The TSA will be attached to the applicable sale motion and is subject to approval by the
Court. The TSA will be executed prior to the entry of the bidding procedures order or private
sale order, as applicable, with the signature page in escrow pending bankruptcy approval. The
parties understand that in the event modification of the TSA is required to obtain bankruptcy
court approval, Mr. Sherman and the Landlord Group will use best efforts to agree to a mutually
agreeable form of TSA. The TSA shall be of no force or effect unless agreed by all parties and
approved by the Court.

                       [SIGNATURES BEGIN ON FOLLOWING PAGE]




                                                7
18473293.5
233620-10001
Case
Case 8-19-76260-ast
     8-19-08155-ast Doc
                    Doc 268
                        2-4 Filed
                            Filed 12/17/19
                                  11/22/19 Entered
                                           Entered 12/17/19
                                                   11/22/19 10:44:09
                                                            19:58:42
      Case
      Case 8-19-76260-ast
           8-19-08155-ast Doc
                          Doc 268
                              2-4 Filed
                                  Filed 12/17/19
                                        11/22/19 Entered
                                                 Entered 12/17/19
                                                         11/22/19 10:44:09
                                                                  19:58:42


EXECUTION COPY


      IN WITNESS OF their understanding and agreement, the parties have executed this
Agreement by signature of a duly authorized individual on the date set forth above.

                                                DEBTORS:

                                                ABSOLUT FACILITIES MANAGEMENT,
                                                LLC

                                                ABSOLUT CENTER FOR NURSING AND
                                                REHABILITATION AT AURORA PARK,
                                                LLC

                                                ABSOLUT AT ORCHARD BROOKE, LLC

                                                ABSOLUT CENTER FOR NURSING AND
                                                REHABILITATION AT ORCHARD PARK,
                                                LLC

                                                ABSOLUT CENTER FOR NURSING AND
                                                REHABILITATION AT ALLEGANY, LLC

                                                ABSOLUT CENTER FOR NURSING AND
                                                REHABILITATION AT THREE RIVERS,
                                                LLC

                                                ABSOLUT CENTER FOR NURSING AND
                                                REHABILITATION AT GASPORT, LLC

                                                ABSOLUT NURSING AND
                                                REHABILITATION CENTER OF
                                                WESTFIELD, LLC

                                                By:_______________________
                                                Name:________________________
                                                Title:________________________




                                                ISRAEL SHERMAN

                                                _______________________




                                            8
18473293.5
233620-10001
Case
Case 8-19-76260-ast
     8-19-08155-ast Doc
                    Doc 268
                        2-4 Filed
                            Filed 12/17/19
                                  11/22/19 Entered
                                           Entered 12/17/19
                                                   11/22/19 10:44:09
                                                            19:58:42
Case
Case 8-19-76260-ast
     8-19-08155-ast Doc
                    Doc 268
                        2-4 Filed
                            Filed 12/17/19
                                  11/22/19 Entered
                                           Entered 12/17/19
                                                   11/22/19 10:44:09
                                                            19:58:42
Case
Case 8-19-76260-ast
     8-19-08155-ast Doc
                    Doc 268
                        2-4 Filed
                            Filed 12/17/19
                                  11/22/19 Entered
                                           Entered 12/17/19
                                                   11/22/19 10:44:09
                                                            19:58:42
